Citation Nr: 1536328	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-40 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to December 13, 2012, for the award of Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran's DD Form 214 of record shows that he was a member of the Army National Guard and served on active duty from November 30, 1995, to April 30, 2011.  His DD Form 214 reflects an additional 4 years, 7 months, and 2 days of prior active service and 15 years, 3 months, and 29 days, or prior inactive service.  The appellant in this case is the Veteran's daughter, and she has received a transfer of 18 months of his Chapter 33 educational benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran became eligible to receive Post 9/11 GI Bill benefits prior to his April 30, 2011, separation from service.

2.  The Veteran chose to transfer 18 months of his education benefits to the appellant, with a beginning date of August 9, 2009.

3.  In October 2013, the National Guard Bureau appears to have approved the Veteran to transfer his entitlement to educational assistance benefits to his eligible dependents as of August 1, 2009.



CONCLUSION OF LAW

The criteria for a beginning date of August 1, 2009, for the award of 18 months of transferred educational assistance benefits under the Post 9/11 GI Bill have been met  38 U.S.C.A. §§ 3319, 5107 (West 2014); 38 C.F.R. § 21.9625, 21.9570 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question at issue in this appeal is, in essence, whether the appellant is entitled to receive retroactive education benefits for educational expenses incurred between September 2009 and July 2012; that is, whether she is entitled to a beginning date prior to December 13, 2012, for her award of 18 months of transferred educational assistance benefits under the Post 9/11 GI Bill.  The appellant's eligibility to receive educational assistance benefits in the instant case is derived from her father's status as a veteran and is not in question.  Indeed, in the administrative decision from which this appeal stems, the RO certified the appellant's entitlement to benefits for an approved program of education or training under the Post-9/11 GI Bill and indicated that the appellant was entitled to receive 100 percent of the benefits payable under the Post-9/11 GI Bill based on the Veteran's length of creditable service, which service was from November 30, 1995, to April 30, 2011, and amounted to 3,519 days.  It was further indicated that the Veteran had transferred 18 months and full time benefits to the appellant, which benefits were given a beginning date December 13, 2012.  

In disagreeing with the RO's decision, the appellant referenced a February 2014 submission by the Veteran wherein he argued that the appellant should have been entitled to receive 18 months of educational benefits beginning on August 1, 2009, as that was the effective date of the change in law that extended educational assistance benefits to National Guardsmen.  In that statement and in testimony given during the March 2015 hearing, the Veteran stated that at the time that he first submitted his retirement paperwork in November 2010, members of the National Guard were not eligible for educational assistance benefits under the Post 9/11 GI Bill.  The Veteran then noted that prior to his actual date of separation; a law was passed extending Post 9/11 GI Bill educational assistance benefits to certain members of the National Guard.  The Veteran stated that he was initially informed that his service did not qualify him for educational assistance benefits payable under the Post-9/11 GI Bill.  Although the Veteran did not indicate a date on which he first inquired as to his eligibility, it would appear from his correspondence and testimony that it was prior to his separation from service.  He then stated that since May 2011, he has inquired with multiple different agencies as to why his service did not qualify him for such educational assistance benefits, but was repeatedly informed that his based on his service and/or separation date he was not eligible to receive benefits under the Post-9/11 GI Bill.  

The Veteran then sent an inquiry to the Army Deputy Chief of Staff and in an October 2013 response from the National Guard Bureau, which was drafted on behalf of the Army Deputy Chief of Staff, the Veteran was informed that it had been determined upon a review of his service records that he did gain eligibility for the Post 9/11 GI Bill prior to separating from service on April 30, 2011.  The responder also stated: "I regret that you were not properly informed of your eligibility to transfer this benefit to your eligible dependents at the appropriate timeframe."  It was noted that after the law extending eligibility to educational assistance benefits under the Post 9/11 GI Bill to certain National Guardsmen was signed on January 4, 2011, the Army National Guard had initiated a campaign to notify eligible service members of their right to such benefits, to include options for transferring such benefits, but that "not all members could be reached upon separation from service."  It was then stated that a member of the Army National Guard GI Bill Support Team had contacted the Veteran "to appropriately allocate benefit months to [his] eligible dependents with an effective date of August 1, 2009."

Turning to the relevant statutory and regulatory provisions, the Board notes that effective August 1, 2009, individuals who served on active duty after September 10, 2001, and who meet certain eligibility requirements, may receive educational assistance under Chapter 33, Title 38, United States Code (the Post-9/11 GI Bill).  See 38 U.S.C. §§ 3301 et al.; 38 C.F.R. §§ 21.9500, 21.9520.  As initially enacted, full-time National Guard duty performed pursuant to orders issued under Title 32, United States Code, was specifically excluded from the definition of "active duty."  38 C.F.R. § 21.9505 (2014); see also 38 U.S.C.A. § 101(22)(C) (2014) (likewise defining "active duty" to exclude full-time duty in the National Guard under 32 U.S.C.A. § 502); 38 C.F.R. § 3.6(c)(3) (2014) (defining full-time duty performed by members of the National Guard of any State under 32 U.S.C.A. § 502 as "active duty for training").

On January 4, 2011, however, the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 (Public Law 111-377) was signed into law.  This Act amended section 3301 of Title 38 of the United States Code and added subsection (1)(C) indicating that active duty includes, in the case of members of the Army National Guard of the United States or Air National Guard of the United States, full time service (i) in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or (ii) in the National Guard under section 502(f) of Title 32 when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal Funds.  See Pub. L. No. 111-377, § 101(a)(1), 124 Stat. 4106 (2011).  It was indicated that the amendment made by subsection (a)(1) was to be effective on August 1, 2009, as if included in the enactment of Chapter 33 of Title 38, United States Code, pursuant to the Post 9/11 Veterans Educational Assistance Act of 2008.  

In the instant case, it has been determined that as of the August 1, 2009, effective date of the amendment made by subsection (a)(1) of Public Law 111-377, the Veteran was eligible for educational assistance benefits under the Post 9/11 GI Bill.  Notably, an individual entitled to Chapter 33 educational assistance based on his or her own active duty service, and who is approved by a service department to transfer entitlement, may transfer up to a total of 36 months of his or her entitlement to a dependent (or among dependents).  38 C.F.R. § 21.9570 (2014).  It would appear from the record currently before the Board that the Veteran did not submit an official application for a family member (the appellant) to use transferred benefits until December 13, 2013.  However, the record also contains an information report dated on December 18, 2013, that indicates that a request to transfer benefits to the appellant was made on November 1, 2013.  That information report also notes that the Veteran had requested that the transfer of benefits begin on August 1, 2009.  Although the transfer of educational benefits to the appellant was approved, the beginning date was set as December 13, 2012.  It is with that date that the appellant has expressed her disagreement.  (In this regard, the Board notes that the applicable statute provides "an individual approved to transfer entitlement to educational assistance under this section may transfer such entitlement only while serving as a member of the armed forces when the transfer is executed."  38 U.S.C.A. § 3319.  Although the Veteran's did not submit a formal application to transfer his entitlement to benefits until after his separate from service, the National Guard Bureau approved the Veteran's eligibility to transfer entitlement to the appellant.  Thus, it would appear that the service department has conceded error on its part in timely informing the Veteran of his rights, which error seemingly negates application of the statutory mandate regarding time for transfer.)

In accordance with 38 C.F.R. § 21.9625, "VA will determine the beginning date of an award or increased award of educational assistance under this section, but in no case will the beginning date be earlier than August 1, 2009."  38 C.F.R. § 21.9625 (2014).  It appears that in the instant case, the RO determined that December 13, 2012, was the appropriate beginning date for the appellant's award in accordance with 38 C.F.R. § 21.9625(a)(i), which provides that "[i]f the award is an award for the first period of enrollment for which the eligible individual began pursuing his or her program of education, the beginning date will be the latest of--(A) The date the institution of higher learning certifies under paragraph (b) or (c) of this section; (B) One year before the date of claim as determined by § 21.1029(b); (C) The effective date of the approval of the program of education; or (D) One year before the date VA receives approval notice for the program of education."  

However, the regulation further provides that "[i]f a child is eligible for transferred entitlement under § 21.9570, the beginning date of the award of educational assistance will be no earlier than the latest of the following dates--(1) The date the Secretary of the service department concerned approves the transferor to transfer entitlement; (2) The date the transferor completes 10 years of service in the Armed Forces; (3) The date the transferor specified in his or her designation of transfer; (4) The date the child first meets the definition of child in § 3.57 of this chapter; or (5) Either--(i) The date the child completes the requirements of a secondary school diploma (or equivalency certificate); or (ii) The date the child attains age 18."  38 C.F.R. § 21.9625(j).  

Here, it appears that the RO incorrectly determined that beginning date of the appellant's award of transferred entitlement to VA educational assistance benefits based on when the Veteran applied to transfer his benefits, as opposed to considering the appropriate beginning date based on the regulatory subsection applicable specifically to transferred entitlement to children.  In accordance with subsection (j), it would appear that the correct beginning date of the award of educational assistance to the appellant would be August 1, 2009, as that is the date the transferor (the Veteran) specified in his designation of transfer and seemingly the transfer date approved by the service department, as indicated in the October 2013 letter from the National Guard Bureau wherein it was indicated that benefit months to the Veteran's eligible dependents were to be appropriately allocated with an effective date of August 1, 2009.  To the extent that any ambiguity exists in the regulation with regard to the appropriate eligibility date, the Board will resolve all reasonable doubt, to include any interpretive doubt, in favor of the appellant.  Notably, amendments to the applicable regulation have yet to be promulgated since the passage of Public Law 111-377.  However, the Board also points out that the regulation provides that "[w]hen a liberalizing law or VA issue affects the beginning date of an eligible individual's award of educational assistance, the beginning date will be adjusted in accordance with the facts found, but not earlier than the effective date of the act or administrative issue."  38 C.F.R. § 21.9625(d).  

Thus, even is the appellant's eligibility was somehow dependent upon the date the Veteran applied to transfer his benefits to her, it seems evident that the Veteran was not only several times misinformed regarding his eligibility for benefits under the Post 9/11 GI Bill after the entitlement to such benefits was extended to certain members of the National Guard, but also that the regulation would allow for a beginning date that was more than one-year prior to the date of any claim for such benefits, as the Act expanding the definition of active duty to include certain members of the Army National Guard was not signed into law until more than a year after its effective date.  Accordingly, the Board concludes that when all reasonable doubt is resolved in favor of the appellant and in consideration of the Veteran's credible lay statements, 38 C.F.R. § 21.9625 supports a finding that the appellant's award of transferred entitlement to educational assistance benefits should have a beginning date of August 1, 2009.  


ORDER

Entitlement to a beginning date of August 1, 2009, for the award of 18 months of transferred educational assistance benefits under the Post 9/11 GI Bill, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


